DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

In the amendment dated filed on 09 February 2021, the following has occurred:  Claims 1, 5-6, 10, and 17 have been amended. 
Claims 1, 3-7, 10-16, and 18-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, and 10-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al. (US7809660B2) in view of Hsieh et al. (US20180144465A1) and further in view of Ong et al. (US20110224565A1). 
Regarding claim 1, Friedlander discloses a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory
([Col.3 lines 25-30] “In the depicted example, data processing system 200 employs a hub architecture including a north bridge and memory controller hub (MCH) 202 and a south bridge and input/output (I/O) controller hub (ICH) 204. Processor 206, main memory 208, and graphics processor 210 are coupled to north bridge and memory controller hub 202.”)
a grouping component that: based on an outcome of interest of the one or more outcomes of interest, assigns, using the one or more probabilistic classifiers, patients to groups according to phenotyping features associated with the outcome of interest ([Col. 6 lines 24-34] “Clusters are natural groupings of patient records based on the specified features or attributes. For example, a user may request that data mining application 308 generate eight clusters in a maximum often passes. The main task of neural clustering is to find a center for each cluster. The center is also called the cluster prototype. Scores are generated based on the distance between each patient record and each of the cluster prototypes. Scores closer to Zero have a higher degree of similarity to the cluster prototype. The higher the score, the more dissimilar the record is from the cluster prototype.”)
 wherein the neural network component further: in response to the assigning the patients into groups, determines a representative patient of the patients in a group that has a minimal distance to the other patients in the group based on respective values associated with the phenotyping features for the patients in the group ([Col. 6 lines 17-19] “Data mining application 308 may use a clustering technique or model known as a Kohonen feature map neural network or neural clustering.” [Col. 7 lines 24-31] “For each record in the input patient data set, the neural clustering 25 data mining algorithm computes the cluster prototype that is the closest to the records. For example, patient record A 414, patient record B 416, and patient record C 418 are grouped into cluster 1406. Additionally, patient record X 420, patient record Y 422, and patient record Z 424 are grouped into 30 cluster 4412.” [Col. 7 lines 7-12] “Feature map 400 may include as many 
a weighting component that: selects a weight value for an event ([Col. 7 lines 14-18] “When a training sample of patients is analyzed by data mining application 308 of FIG.3, each patient is grouped into clusters where the clusters are weighted functions that best represent natural divisions of all patients based on the specified features.”)
wherein the weight value is received by the filtering component ([Col. 7 lines 14-18] “When a training sample of patients is analyzed by data mining application 308 of FIG. 3, each patient is grouped into clusters where the clusters are weighted functions that best represent natural divisions of all patients based on the specified features.” After the weighting is performed for each patient in the cohort (as shown in Figure 3), the filter 604 (in Figure 6) receives the weighted function(s) in the cohort records 602.)


Friedlander does not explicitly disclose however Hsieh teaches a neural network component that: employs patient data to train one or more probabilistic classifiers to predict a probability distribution over one or more outcomes of interest associated with phenotyping features ([0069] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning.” [0225] “In other examples, image quality is generated for computer analysis as a change in probabilistic values of image classification. On a scale of 1-5, for example, a 3 indicates the image is diagnosable (e.g., is of diagnostic quality), a 5 indicates a perfect image (e.g., probably at too high of a dose), and a 1 indicates the image data is not usable for diagnosis. As a result, a preferred score is 3-4. The DDLD 1532 can generate an IQI based on acquired image data by mimicking radiologist behavior and the 1-5 scale.  Using image data attributes, the DDLD 1532 can analyze an image and determine features (e.g., a small lesion) and evaluate diagnostic quality of each feature in the image data.” [0226] “For example, an image can be categorized as belonging to class 4 with an associated probability of 90%, a 9% probability that the image belongs to class 5, and a 1% probability that the image belongs to class 3.”)
wherein the neural network component employs a stochastic gradient descent with back propagation algorithm ([0139] “Backpropagation or backward propagation of errors can be used in batches (e.g., mini-batches, etc.) involving pre-determined sets (e.g., small sets) of randomly selected data from the learning data set using stochastic gradient descent (SGD) to minimize or otherwise reduce a pre-determined cost function while trying to prevent over-training by regularization (e.g., dropouts, batch normalization of mini-batches prior to non-linearities, etc.) in the auto-encoder network.”) 
to train a selection component to associate a phenotyping feature with one or more outcomes of interest ([0177] “Each deep learning network can be trained using curated data with associated outcome results. For example, data regarding stroke (e.g., data from onset to 90 days post-treatment, etc.) can be used to train a neural network to drive to predictive stroke outcomes.”)
wherein the weight value is based on a time value associated with a time of occurrence of the event ([0085] “If weights assigned to nodes in the DLN 420 are examined, there are likely many connections and nodes with very low weights.” [0243] “Randomly decreasing values can reduce runtime by processing inputs that have little effect on image quality, such as by eliminating redundant nodes, redundant connections, etc., in the network.”)

Note: weights are based on time such that the nodes assigned with the small/low weight values are associated with a faster neural network runtime.

and wherein the weighting component adjusts the weight value ([0289] “Weights and/or biases associated with nodes, connections, etc., can also be modified by patterns, relationships, values, presence or absence of values, etc., found by the model(s) 1581-1587 in the input data, for example.”)
is selected based on executions of the neural network component ([0233] “In a convolutional layer of an example deep convolutional network, an initial layer includes a plurality of feature maps in which node weights are initialized using parameterized normal random variables.”)

It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system that utilizes neural networks that employ stochastic gradient descent with back propagation and where the weight value is based on time value associated with an occurrence of an event and adjusted based on executions of a recurrent neural network. The motivation for the combination of prior art elements is to provide quality care to patients (See Hsieh, Background).

Friedlander in view of Hsieh does not explicitly disclose however Ong teaches wherein the weight value is selected to filter out the phenotyping feature from being utilized in the determination of the representative patient ([0199] “To summarize FIGS. 6 and 7, extracting the heart rate variability data, in embodiments of the invention, comprises filtering the ECG signal to 

Therefore, it would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system where a phenotype feature is filtered in determination of a representative patient. The motivation for the combination of prior art elements is to provide automate processing of patient data through a neural network (See Ong, Background).
Regarding claim 2, Friedlander discloses wherein the outcome of interest is associated with a prediction of a target disease ([Col. 5 lines 37-39] “Attributes define features, variables, and characteristics of each patient. The most common attributes may include gen der, age, disease or illness, and state of the disease.” [Col. 6 lines 1-16] “For example, data mining application 308 may be able to group patient records to show the effect of a new sepsis blood infection medicine. Currently, about 35 percent of all patients with the diagnosis of sepsis die. Patients entering an emergency department of a hospital who receive a diagnosis of sepsis, and who are not responding to classical treatments, may be recruited to participate in a drug trial. A statistical control cohort of similarly ill patients could be developed by cohort system 300, using records from historical patients, patients from another similar hospital, and patients who choose not to participate. Potential features to produce a clustering model could include age, co-morbidities, gender, 
Regarding claim 4, Friedlander discloses wherein the grouping component recursively assigns the patients to the groups according to a similarity between the phenotyping features and based on the outcome of interest ([Col. 6 lines 1-34] “For example, data mining application 308 may be able to group patient records to show the effect of a new sepsis blood infection medicine…..Patients entering an emergency department of a hospital who receive a diagnosis of sepsis, and who are not responding to classical treatments, may be recruited to participate in a drug trial. A statistical control cohort of similarly ill patients could be developed by cohort system 300, using records from historical patients, patients from another similar hospital, and patients who choose not to participate. Potential features to produce a clustering model could include age, co-morbidities, gender, surgical procedures, number of days of current hospitalization, O2 blood saturation, blood pH, blood lactose levels, bilirubin levels, blood pressure, respiration, mental acuity tests, and urine output. Data mining application 308 may use a clustering technique or model known as a Kohonen feature map neural network or neural clustering. Kohonen feature maps specify a number of clusters and the maximum number of passes through the data. The number of clusters must be between one and the 
Regarding claim 5, Friedlander discloses wherein the phenotyping feature is selected based on an association with the outcome of interest, resulting in removed data ([Col. 8 lines 38-39] “For example, it may be desirable to exclude results from persons with more than one stroke from the statistical analysis of a new heart drug.”)
Regarding claim 6, Friedlander discloses wherein the phenotyping feature is a first phenotyping feature, and wherein a second phenotyping feature of the phenotyping features is removed ([Col. 8 lines 32-39] “Filter 604 is used to eliminate any patient records that have significant co-morbidities that would by itself eliminate inclusion in a drug trial. Co-morbidities are other diseases, illnesses, or conditions in addition to the desired features. For example, it may be desirable to exclude results from persons with more than one stroke from the statistical analysis of a new heart drug.”)
in response to a condition associated with the outcome of interest being determined to have been satisfied ([Col. 8 lines 17-22] “Feature selection 510 is the features and variables that are most important for a control cohort to mirror the treatment cohort. For example, based on the treatment cohort, the variables in feature selection 510 most important to match in the treatment 
Regarding claim 7, Friedlander discloses a comparison component that: based on the outcome of interest, determines a similarity between a first phenotyping feature and a second phenotyping feature of the phenotyping features associated with the patients ([Col. 4 lines 49-61] “To demonstrate a cause and effect relationship, an experiment must be designed to show that a phenomenon occurs after a certain treatment is given to a subject and that the phenomenon does not occur in the absence of the treatment. A properly designed experiment generally compares the results obtained from a treatment cohort against a control cohort which is selected to be practically identical. For most treatments, it is often preferable that the same number of individuals is selected for both the treatment cohort and the control cohort for comparative accuracy. The classical example is a drug trial. The cohort or group receiving the drug would be the treatment cohort, and the group receiving the placebo would be the control cohort.”)
Regarding claims 10, Friedlander discloses a computer readable
storage medium having program instructions embodied therewith
([Col. 10 lines 61-65] “Furthermore, the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system.”)
based on an outcome of interest of the one or more outcomes of interest, assign, using the one or more probabilistic classifiers, patients to groups according to phenotyping features associated with the outcome of interest ([Col. 6 lines 24-34] “Clusters are natural groupings of patient records based on the specified features or attributes. For example, a user may request that data mining application 308 generate eight clusters in a maximum often passes. The main task of neural clustering is to find a center for each cluster. The center is also called the cluster prototype. Scores are generated based on the distance between each patient record and each of the cluster prototypes. Scores closer to Zero have a higher degree of similarity to the cluster prototype. The higher the score, the more dissimilar the record is from the cluster prototype.”)
in response to the assigning the patients into groups, determine a representative patient of the patients in a group that has a minimal distance to the other patients in the group based on respective values associated with the phenotyping features for the patients in the group ([Col. 6 lines 17-19] “Data mining application 308 may use a clustering technique or model known as a Kohonen feature map neural network or neural clustering.” [Col. 7 lines 24-31] “For each record in the input patient data set, the neural clustering 25 data mining algorithm computes the cluster prototype that is the closest to the records. For example, patient record A 414, patient record B 416, and patient record C 418 are grouped into cluster 1406. Additionally, patient record X 420, patient record Y 422, and patient record Z 424 are grouped into 30 cluster 4412.” [Col. 7 lines 7-12] “Feature map 400 may include as many dimensions as there are features, such as age, gender, and severity of illness. Feature map 400 also includes cluster 


Friedlander does not explicitly disclose however Hsieh teaches employ patient data to train one or more probabilistic classifiers to predict a probability distribution over one or more outcomes of interest associated with phenotyping features ([0069] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning.” [0225] “In other examples, image quality is generated for computer analysis as a change in probabilistic values of image classification. On a scale of 1-5, for example, a 3 indicates the image is diagnosable (e.g., is of diagnostic quality), a 5 indicates a perfect image (e.g., probably at too high of a dose), and a 1 indicates the image data is not usable for diagnosis. As a result, a preferred generate an IQI based on acquired image data by mimicking radiologist behavior and the 1-5 scale.  Using image data attributes, the DDLD 1532 can analyze an image and determine features (e.g., a small lesion) and evaluate diagnostic quality of each feature in the image data.” [0226] “For example, an image can be categorized as belonging to class 4 with an associated probability of 90%, a 9% probability that the image belongs to class 5, and a 1% probability that the image belongs to class 3.”)
wherein employ a stochastic gradient descent with back propagation algorithm ([0139] “Backpropagation or backward propagation of errors can be used in batches (e.g., mini-batches, etc.) involving pre-determined sets (e.g., small sets) of randomly selected data from the learning data set using stochastic gradient descent (SGD) to minimize or otherwise reduce a pre-determined cost function while trying to prevent over-training by regularization (e.g., dropouts, batch normalization of mini-batches prior to non-linearities, etc.) in the auto-encoder network.”) 
to train a selection component to associate a phenotyping feature of the phenotyping features with the one or more outcomes of interest ([0177] “Each deep learning network can be trained using curated data with associated outcome results. For example, data regarding stroke (e.g., data from onset to 90 days post-treatment, etc.) can be used to train a neural network to drive to predictive stroke outcomes.”)
and adjust a weighted value assigned to the one or more phenotyping features ([0230] “A classifier 2350 (e.g., a softmax classifier, etc.) associates weights with nodes representing features of interest.” [0289] “Weights and/or biases associated with nodes, connections, etc., can also be modified by patterns, relationships, values, presence or absence of values, etc., found by the model(s) 1581-1587 in the input data, for example.”)
based on executions of a recurrent neural network component ([0114] “The AI catalog 1326 can include one or more AI models such as …recurrent neural network (RNN), long short-term memory (LS™), generative adversarial network (GAN), etc.), paradigms (e.g., supervised, unsupervised, reinforcement, etc.), etc.”)

It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system that utilizes neural networks that employ stochastic gradient descent with back propagation and where the weight value is adjusted based on executions of a recurrent neural network. The motivation for the combination of prior art elements is to provide quality care to patients (See Hsieh, Background).

Friedlander in view of Hsieh does not explicitly disclose however Ong teaches wherein the weighted patient data value is adjusted to filter out the phenotyping feature from being utilized in the determination of the representative patient ([0199] “To summarize FIGS. 6 and 7, extracting the 

Therefore, it would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system where a phenotype feature is filtered in determination of a representative patient. The motivation for the combination of prior art elements is to provide automate processing of patient data through a neural network (See Ong, Background).
Regarding claim 11 the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 13 the limitations are rejected for the same reasons as stated above for claim 4.
 Regarding claim 14 the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 15 the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 16 the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 17, Friedlander discloses based on an outcome of interest, assigning, by the device using the one or more probabilistic classifiers, patients to groups according to phenotyping features associated with the outcome of interest ([Col. 6 lines 24-34] “Clusters are natural groupings of patient records based on the specified features or attributes. For example, a user may request that data mining application 308 generate eight clusters in a maximum often passes. The main task of neural clustering is to find a center for each cluster. The center is also called the cluster prototype. Scores are generated based on the distance between each patient record and each of the cluster prototypes. Scores closer to Zero have a higher degree of similarity to the cluster prototype. The higher the score, the more dissimilar the record is from the cluster prototype.”)
in response to the assigning the patients into groups, determining by the device a representative patient of the patients in a group that has a minimal distance to the other patients in the group based on respective values associated with the phenotyping features for the patients in the group ([Col. 6 lines 17-19] “Data mining application 308 may use a clustering technique or model known as a Kohonen feature map neural network or neural clustering.” [Col. 7 lines 24-31] “For each record in the input patient data set, the neural clustering 25 data mining algorithm computes the cluster prototype that is the closest to the records. For example, patient record A 414, patient record B 416, and patient record C 418 are grouped into cluster 1406. Additionally, patient record X 420, patient record Y 422, and patient record Z 424 are grouped into 30 cluster 4412.” [Col. 7 lines 7-12] “Feature map 400 may include as many dimensions as there are features, such as 


Friedlander does not explicitly disclose however Hsieh teaches employ, by a device coupled to a processor, patient data to train one or more probabilistic classifiers to predict a probability distribution over one or more outcomes of interest associated with one or more phenotyping features ([0118] “The components of the healthcare system 1400 can be implemented using one or more processors executing hardcoded configuration, firmware configuration, software instructions in conjunction with a memory, etc.” [0069] “An example deep learning neural network can be trained on a set of expert classified data, for example. This set of data builds the first parameters for the neural network, and this would be the stage of supervised learning.” [0225] “In other examples, image quality is generated for computer analysis as a change in probabilistic values of image classification. On a scale of 1-5, for example, a 3 indicates the image is diagnosable (e.g., is of diagnostic quality), a 5 indicates a perfect image (e.g., probably at too high of a dose), and a 1 indicates the image data is not usable for diagnosis. As a result, a preferred score is 3-4. The DDLD 1532 can generate an IQI based on acquired image data by mimicking radiologist behavior and the 1-5 scale.  Using image data attributes, the DDLD 1532 can analyze an image and determine features (e.g., a small lesion) and evaluate diagnostic quality of each feature in the image data.” [0226] “For example, an image can be categorized as belonging to class 4 with an associated probability of 90%, a 9% probability that the image belongs to class 5, and a 1% probability that the image belongs to class 3.”)
wherein employ a stochastic gradient descent with back propagation algorithm ([0139] “Backpropagation or backward propagation of errors can be used in batches (e.g., mini-batches, etc.) involving pre-determined sets (e.g., small sets) of randomly selected data from the learning data set using stochastic gradient descent (SGD) to minimize or otherwise reduce a pre-determined cost function while trying to prevent over-training by regularization (e.g., dropouts, batch normalization of mini-batches prior to non-linearities, etc.) in the auto-encoder network.”) 
to train a selection component to associate a phenotyping feature of the one or more phenotyping features with the one or more outcomes of interest ([0177] “Each deep learning network can be trained using curated 
and adjusting the weighted patient data value assigned to one or more phenotyping features ([0230] “A classifier 2350 (e.g., a softmax classifier, etc.) associates weights with nodes representing features of interest.” [0289] “Weights and/or biases associated with nodes, connections, etc., can also be modified by patterns, relationships, values, presence or absence of values, etc., found by the model(s) 1581-1587 in the input data, for example.”)
based on executions of the neural network component ([0114] “The AI catalog 1326 can include one or more AI models such as …recurrent neural network (RNN), long short-term memory (LS™), generative adversarial network (GAN), etc.), paradigms (e.g., supervised, unsupervised, reinforcement, etc.), etc.”)

It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system that utilizes neural networks that employ stochastic gradient descent with back propagation and where the weight value is adjusted based on executions of a recurrent neural network. The motivation for the combination of prior art elements is to provide quality care to patients (See Hsieh, Background).

wherein the weight value is selected to filter out the phenotyping feature from being utilized in the determination of the representative patient ([0199] “To summarize FIGS. 6 and 7, extracting the heart rate variability data, in embodiments of the invention, comprises filtering the ECG signal to remove noise and artifacts, locating a QRS complex within the filtered ECG signal.”)

Therefore, it would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system where a phenotype feature is filtered in determination of a representative patient. The motivation for the combination of prior art elements is to provide automate processing of patient data through a neural network (See Ong, Background).
Regarding claim 18 the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 20 the limitations are rejected for the same reasons as stated above for claim 5.

Claim 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al. (US7809660B2) in view of Hsieh et al. (US20180144465A1), Ong et al. (US20110224565A1), and further in view of Widdows et al. (Reasoning with Vectors: A Continuous Model for Fast Robust Inference). 
Regarding claim 3, Friedlander in view of Hsieh and Ong does not explicitly disclose however Widdows teaches an encoding component that: encodes a sentence associated with the phenotyping features into a vector product to predict the target disease. [{pg. 13} For example, encoding a single instance of the predication “Insulin TREATS Diabetes Mellitus” is accomplished as follows: 
 
    PNG
    media_image1.png
    43
    382
    media_image1.png
    Greyscale

(The symbol “+=” is used here in the computing sense of “add the right hand side to the left hand side”.)]
	
Therefore, it would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a system to efficiently sort and group through the incorporation of an encoding component. The motivation for the combination of prior art elements is to support fast, approximate but robust inference and hypothesis generation (See Widdows, Background).
Regarding claim 12 the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 19 the limitations are rejected for the same reasons as stated above for claim 3.



Response to Arguments

Applicant’s arguments filed 09 February 2021 have been fully considered but are not fully persuasive.

Regarding the 103 rejection, the applicant’s arguments have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection.



Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.F./Examiner, Art Unit 3626        

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626